[Cite as Hamer v. Danbury Twp. Bd. of Zoning Appeals, 2020-Ohio-3209.]




                           IN THE COURT OF APPEALS OF OHIO
                               SIXTH APPELLATE DISTRICT
                                    LUCAS COUNTY


Lynne Hamer and Gregory D. Johnson                       Court of Appeals No. L-19-1210

        Appellant                                        Trial Court No. CI0201902493

v.

Danbury Township Board of
Zoning Appeals, et al.                                   DECISION AND JUDGMENT

        Appellee                                         Decided: June 5, 2020

                                               *****

        Lynne Hamer, pro se.

        James J. VanEerten, Ottawa County Prosecuting Attorney, and
        Blake W. Skilliter, Assistant Prosecuting Attorney, for appellee.

                                               *****

        MAYLE, J.

        {¶ 1} Appellant, Lynne Hamer, appeals the August 27, 2019 judgment of the

Lucas County Court of Common Pleas dismissing her administrative appeal for lack of

jurisdiction. For the reasons that follow, we affirm the trial court’s judgment.
                                      I. Background

       {¶ 2} On February 19, 2019, Hamer filed a request for a conditional use permit

and a request for a variance from the local zoning restrictions with the Danbury

Township Board of Zoning Appeals (“the Board”) in Ottawa County, Ohio. With her

request, Hamer sought a permit to operate a bed and breakfast on her property (which is a

conditional use under local zoning law) and a variance from the requirement that the

property be owner-occupied during the conditional use. Her request was placed on the

agenda for the March 20, 2019 meeting of the Board.

       {¶ 3} At that meeting, Hamer and her co-petitioner, Gregory Johnson, a non-party

to this appeal, provided the Board with a description of their planned project and its

anticipated operation. The Board then accepted oral testimony, as well as a written

statement from a neighboring property owner regarding her opposition to Hamer’s

requests. Hamer objected to the neighbor’s written testimony. She argued that written

testimony violated the Board’s meeting rules which, she claimed, required oral testimony

and permitted her to cross-examine anyone testifying against her request. Her objection

was denied and the Board moved into executive session for deliberation.

       {¶ 4} On April 18, 2019, the Board’s administrator forwarded correspondence to

Hamer informing her that the Board denied both of her requests. On May 20, 2019,

Hamer filed a notice of appeal of the Board’s administrative decision with the Lucas

County Court of Common Pleas, ostensibly in accordance with R.C. Chapter 2506 which

permits an aggrieved party to appeal administrative decisions of a political subdivision.




2.
The Board filed a motion to dismiss under Civ.R. 12(B)(2) and (3), arguing that the

Lucas County court did not have personal jurisdiction over it and that Lucas County was

an improper venue for Hamer’s appeal. Hamer opposed the Board’s motion on June 4,

2019, arguing that R.C. 2506.01 permitted her to file her appeal in any Ohio county.

       {¶ 5} On August 26, 2019, the trial court granted the Board’s motion to dismiss.

The trial court held that R.C. 2506.01 authorized only the court of common pleas in the

county where the Board’s principal office was located—that is, Ottawa County—to hear

an appeal from a Board decision. As a result, the trial court concluded that it lacked

jurisdiction over Hamer’s administrative appeal.

       {¶ 6} Appellant timely appeals from the trial court’s dismissal of her appeal and

asserts the following error for our review:

                 The error lies in the wording in Ohio Revised Code section 2506.01

       stating that an administrative appeal “may be filed in the court of common

       pleas of the county in which the principal office of the political subdivision

       is located.” According to Merriam-Webster’s Dictionary, the Cambridge

       English Dictionary, and the Oxford English Dictionary, the word may, as a

       modal verb, in its primary meaning “is used to indicate possibility or

       probability.” Thus in common usage, the word may leaves open other

       possibilities: if it were a requirement to file in that county, using the word

       must in O.R.C. section 2506.01 would unambiguously communicate the

       intent.




3.
                                   II. Law and Analysis

       {¶ 7} Because this case concerns the interpretation of a statute, which is a question

of law, our review is de novo. Riedel v. Consol. Rail Corp., 125 Ohio St.3d 358, 2010-

Ohio-1926, 928 N.E.2d 448, ¶ 6, citing State v. Consilio, 114 Ohio St.3d 295, 2007-Ohio-

4163, 871 N.E.2d 1167, ¶ 8.

       {¶ 8} “The object of judicial investigation in the construction of a statute is to

ascertain and give effect to the intent of the law-making body which enacted it.” State v.

Hairston, 101 Ohio St.3d 308, 2004-Ohio-969, 804 N.E.2d 471, ¶ 11, citing Slingluff v.

Weaver, 66 Ohio St. 621, 64 N.E. 574 (1902). “[T]he intent of the law-makers to be

sought first of all in the language employed, and if the words be free from ambiguity and

doubt, and express plainly, clearly, and distinctly, the sense of the law-making body,

there is no occasion to resort to other means of interpretation.” Id. at ¶ 12. “The question

is not what did the general assembly intend to enact, but what is the meaning of that

which it did enact.” Id. “If the language chosen by the general assembly is not

ambiguous then we need not interpret it, we must simply apply it.” Id. at ¶ 13, citing

Sears v. Weimer, 143 Ohio St. 312, 55 N.E.2d 413, syllabus.

       {¶ 9} “[A] statute is ambiguous when its language is susceptible to more than one

reasonable interpretation.” Family Medicine Found., Inc. v. Bright, 96 Ohio St.3d 183,

2002-Ohio-4034, 772 N.E.2d 1177, ¶ 8. “In determining whether a statute is ambiguous,

we objectively and thoroughly examine the statute, consider each provision in context,




4.
and apply the ordinary rules of grammar.” Ohio Neighborhood Fin. Inc. v. Scott, 139

Ohio St.3d 536, 2014-Ohio-2440, 13 N.E.3d 1115, ¶ 25.

       {¶ 10} The statute at issue in this case, R.C. 2506.01, concerns administrative

appeals. “The right to appeal an administrative decision is neither inherent, nor

inalienable; to the contrary, it must be conferred by statute.” Midwest Fireworks Mfg.

Co. v. Deerfield Twp. Bd. of Zoning Appeals, 91 Ohio St.3d 174, 177, 743 N.E.2d 894

(2001). “[J]urisdiction over an administrative appeal is improper ‘unless granted by R.C.

119.12 or other specific statutory authority.’” Nkanginieme v. Ohio Dept. of Medicaid,

2015-Ohio-656, 29 N.E.3d 281, ¶ 15 (10th Dist.), citing Abt. V. Ohio Expositions Comm.,

110 Ohio App.3d 696, 699, 675 N.E.2d 43 (10th Dist.1996).

       {¶ 11} Relevant here, R.C. 2506.01 states:

       [E]very final order, adjudication, or decision of any officer, tribunal,

       authority, board, bureau, commission, department, or other division of any

       political subdivision of the state may be reviewed by the court of common

       pleas of the county in which the principal office of the political subdivision

       is located as provided in Chapter 2505 of the Revised Code.

       {¶ 12} The trial court found that this language conferred exclusive jurisdiction

over Hamer’s administrative appeal to the Ottawa County Court of Common Pleas where

the Board, a division of Danbury Township, maintained its principal office. The court




5.
then dismissed Hamer’s appeal on the grounds that it had no statutory authority to

exercise jurisdiction over Hamer’s claims.1

       {¶ 13} Hamer argues this was error. According to Hamer, because R.C. 2506.01

states that an administrative appeal “may be reviewed” in the common pleas court of the

county encompassing the political subdivision’s principal office—rather than “must be

reviewed” in that particular common pleas court—filing an appeal in the principal-office

jurisdiction is discretionary, not mandatory. She asserts that R.C. 2506.01 does not

clearly define which court has jurisdiction over her appeal and, therefore, she may file her

appeal with any common pleas court in Ohio.

       {¶ 14} While we agree that “statutory use of the word ‘may’ is generally construed

to make the provision in which it is contained optional, permissive, or discretionary,”

Dorian v. Scioto Conservancy District, 27 Ohio St.2d 102, 107, 271 N.E.2d 834 (1971),

we disagree with Hamer regarding which provision within R.C. 2506.01 is optional,

permissive, or discretionary. As used in R.C. 2506.01, the use of the word “may” plainly

and unambiguously refers to a party’s discretion to appeal an administrative ruling—it

does not provide that party any discretion as to where the appeal may be filed. If a party

decides to appeal an administrative ruling, such appeal may be reviewed by only one


1
  Although the Board moved to dismiss the complaint on other grounds, a trial court’s
statutory authority to hear an appeal relates to subject-matter jurisdiction. Groverport
Madison Local Schools Bd. of Edn. v. Franklin Cty. Bd. of Revisions, 137 Ohio St.3d
266, 2013-Ohio-4627, 998 N.E. 2d 1132, ¶ 25. A trial court can address its own subject-
matter jurisdiction, sua sponte, at any time. Fox v. Eaton Corp., 48 Ohio St.2d 236, 238,
358 N.E.2d 536, 537 (1976).




6.
court: “the court of common pleas of the county in which the principal office of the

political subdivision is located.” R.C. 2506.01. This is the only reasonable interpretation

of the statute.

       {¶ 15} The Supreme Court of Ohio has reached a similar conclusion when

reviewing analogous statutes. In Davis v. State Personnel Bd. of Review, 64 Ohio St.2d

102, 413 N.E.2d 816 (1980), the court reviewed R.C. 119.12 and 124.34, both of which

stated that a party “may appeal” an adverse administrative decision in a specific court.

Id. at 104. There, it was held that in using the phrase “may appeal,” “[t]he General

Assembly was referring to the option of the aggrieved party to initiate an appeal, rather

than implementing an option as to the proper forum for the appeal.” Id. Similarly, in

Bergman v. Monarch Construction Co., 124 Ohio St.3d 354, 2010-Ohio-622, the court

reviewed the language of R.C. 4115.10(A), which stated that an employee who was paid

less than the mandatory prevailing wage on an applicable construction project “may

recover” a penalty equal to 25 percent of the underpaid wages. While the defending

employer argued that the statute’s use of such permissive language rendered the penalty

discretionary, the court determined that “‘may recover’ within R.C. 4115.10(A) pertains

to the choice the underpaid employee has to enforce his or her right to recover the

underpayment” rather than describing the nature of the penalty. Id. at ¶ 14. Therefore,

the statute’s use of the phrase “may recover” in describing a party’s right to initiate a

claim did not impact the determination of whether the penalty was discretionary or

mandatory. Id.




7.
       {¶ 16} We see no reason to read the plain language of R.C. 2506.01—which states

that an administrative decision of a political subdivision “may be reviewed by the court

of common pleas of the county in which the principal office of the political subdivision is

located”—any differently. The statute did not provide Hamer with the option to file her

administrative appeal in any county in Ohio. Rather, the statute provided Hamer with the

option to appeal. Hamer exercised her discretion to file an appeal of the Board’s ruling,

but the only court with statutory authority to hear that appeal was the Ottawa County

Court of Common Pleas—that is, the court of the county in which the Board’s principal

office is located. Under the plain language of R.C. 2506.01, no other court was

authorized to hear her appeal.

       {¶ 17} Thus, we find that the Lucas County Court of Common Pleas did not err in

dismissing appellant’s appeal for lack of subject-matter jurisdiction and her assignment

of error is not well-taken.

                                     III. Conclusion

       {¶ 18} We find appellant’s assignment of error not well-taken. We therefore

affirm the judgment of the Lucas County Court of Common Pleas. Appellant is ordered

to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




8.
                                                               Hamer v. Danbury Twp.
                                                               Bd. of Zoning Appeals
                                                               C.A. No. L-19-1210




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                           _______________________________
                                                           JUDGE
Christine E. Mayle, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




9.